                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
JACKIE DELMAS MASON,

                          Plaintiff,
      v.                                                Case No. 19-cv-1103-pp

J. BERRES, BRIAN FOSTER,
J. MUENCHOW, T. MOON,
M. GREENWOOD, DOUGAL G. PERCY,
and WISCONSIN DEPARTMENT OF
CORRECTIONS EMPLOYEES AND CONTRACTORS,

                        Defendants.
______________________________________________________________________________

   ORDER SCREENING AMENDED COMPLAINT UNDER 28 U.S.C. §1915A
   (DKT. NO. 10) AND DENYING MOTION FOR IMMEDIATE INJUNCTIVE
                            RELIEF (DKT. NO. 11)
______________________________________________________________________________

      Jackie Delmas Mason, an inmate at Waupun Correctional Institution

who is representing himself, filed a complaint under 42 U.S.C. §1983. The

court screened the complaint and found that it stated unrelated claims against

multiple defendants. Dkt. No. 9. The court gave the plaintiff an opportunity to

choose which claim he wanted to bring in this lawsuit and to file an amended

complaint. He has done so. Dkt. No. 10. The plaintiff also has filed a motion for

injunctive relief. Dkt. No. 11. This order screens the amended complaint and

resolves the motion for injunctive relief.

I.    Screening the Amended Complaint (Dkt. No. 10)

      A.       Federal Screening Standard

      Under the PLRA, the court must screen complaints, including amended

complaints, brought by prisoners seeking relief from a governmental entity or

                                         1

           Case 2:19-cv-01103-PP Filed 01/06/21 Page 1 of 11 Document 12
officer or employee of a governmental entity. 28 U.S.C. §1915A(a). The court

must dismiss a complaint if the prisoner raises claims that are legally

“frivolous or malicious,” that fail to state a claim upon which relief may be

granted, or that seek monetary relief from a defendant who is immune from

such relief. 28 U.S.C. §1915A(b).

      In determining whether the complaint states a claim, the court applies

the same standard that it applies when considering whether to dismiss a case

under Federal Rule of Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d

714, 720 (7th Cir. 2017) (citing Booker-El v. Superintendent, Ind. State Prison,

668 F.3d 896, 899 (7th Cir. 2012)). To state a claim, a complaint must include

“a short and plain statement of the claim showing that the pleader is entitled to

relief.” Fed. R. Civ. P. 8(a)(2). The complaint must contain enough facts,

accepted as true, to “state a claim for relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the

plaintiff pleads factual content that allows a court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. (citing

Twombly, 550 U.S. at 556).

      To state a claim for relief under 42 U.S.C. §1983, a plaintiff must allege

that someone deprived him of a right secured by the Constitution or the laws of

the United States, and that whoever deprived him of this right was acting

under the color of state law. D.S. v. E. Porter Cty. Sch. Corp., 799 F.3d 793,

798 (7th Cir. 2015) (citing Buchanan–Moore v. Cty. of Milwaukee, 570 F.3d


                                          2

        Case 2:19-cv-01103-PP Filed 01/06/21 Page 2 of 11 Document 12
824, 827 (7th Cir. 2009)). The court construes liberally complaints filed by

plaintiffs who are representing themselves and holds such complaints to a less

stringent standard than pleadings drafted by lawyers. Cesal, 851 F.3d at 720

(citing Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015)).

      B.    The Plaintiff’s Allegations

      The plaintiff has been incarcerated at Waupun Correctional Institution

since May 2013. Dkt. No. 10 at 4. He alleges that during this time, he regularly

has been forced to breath polluted air in the living area. Id. The plaintiff says

that the source of the pollution is the Wisconsin Department of Correction’s

Central Generating Plant smokestacks/chimneys, located about two or three

blocks southwest of the prison. Id. The plaintiff alleges that he has personally

witnessed the exhaust emissions flow onto the prison grounds, where they

settle and do not easily dissipate because of the high wall surrounding the

prison. Id. at 4–5. The plaintiff alleges that the fumes cause him to experience

severe headaches, chest pains, burning lungs, burning eyes and throat and

difficulty breathing. Id. at 5. The plaintiff says that Merck manual of medical

information indicates that chronic obstructive pulmonary disease and lung

cancer can be caused by breathing polluted air. Id.

      Defendant J. Berres is the Supervisor of Grounds and Buildings at

Waupun and the plaintiff believes it is his responsibility to provide clean air to

inmates in the living quarters; the plaintiff also believes Berres is involved in

the operations of the Central Generating Plant. Id. at 5. The plaintiff says that

he “has been repeatedly instructed to contact Berres prior to filing Inmate


                                          3

        Case 2:19-cv-01103-PP Filed 01/06/21 Page 3 of 11 Document 12
Complaints regarding this matter.” Id. at 6. The plaintiff says that every time,

Berres denied there is any pollution coming from the Central Generating Plant

and has refused to take action. Id. Defendant C. Clover is the Superintendent

of Grounds and Buildings at Waupun and the plaintiff believes that it is his

responsibility to provide clean air to inmate living quarters; the plaintiff also

believes that Clover is involved in the operation of the Central Generating

Plant. Id. at 5. In response to Berres’ failure to act to “stem the flow of

pollution,” the plaintiff says that he contacted Berres’ “superior”—Clover. Id. at

6. The plaintiff says that Clover refused to acknowledge the problem or take

any action. Id.

      The plaintiff says that he has filed ten inmate complaints about the air

pollution. Id. Of the ten complaints, Institution Complaint Examiner J.

Muenchow handled nine of them. Id. Institution Complaint Examiner T. Moon

handled the other one. Id. at 6–7. The plaintiff alleges that Muenchow and

Moon rejected his complaints without meaningfully investigating them or

taking any action to stem the air pollution. Id. Defendant Brian Foster was the

reviewing authority who reviewed the rejected complaints. Id. at 7. The plaintiff

alleges Foster took no action to stem the air pollution. Id. The plaintiff appealed

the complaints, and defendant M. Greenwood, the correction complaints

examiner, “refused to even review the rejected complaints.” Id.

      The plaintiff then wrote to Wisconsin Department of Corrections

Secretary, Kevin A. Carr. Id. He says that defendant Douglas F. Percy, who is

the Assistant Administrator of the Division of Adult Institutions, responded and


                                          4

        Case 2:19-cv-01103-PP Filed 01/06/21 Page 4 of 11 Document 12
refused to take any action. Id. The plaintiff also alleges that the operators and

supervisors of the smokestacks/chimneys are knowingly violating the

Wisconsin Department of Natural Resources’ guidelines and state law, thereby

forcing the plaintiff to breathe “toxic polluted air.” Id.

      The plaintiff seeks monetary damages as well as injunctive relief to stop

the burning of various materials. Id. at 8. He also wants the matter “turned

over to law enforcement for investigation.” Id.

      C.     Analysis

      The court construes the plaintiff’s allegations as a claim that he is being

subjected to unconstitutional conditions of confinement in violation of the

Eighth Amendment. To state a claim that his conditions of confinement violate

the Eighth Amendment, a plaintiff must demonstrate that (1) the conditions

were so adverse that they deprived him “of the minimal civilized measure of

life’s necessities” (the claim’s objective prong) and (2) each defendant acted with

deliberate indifference with respect to the conditions (the claim’s subjective

prong). Townsend v. Fuchs, 522 F.3d 765, 773 (7th Cir. 2008) (quoting Farmer

v. Brennan, 511 U.S. 832, 834 (1994)).

      As the court explained in its March 13, 2020 screening order, exposure

to polluted or noxious air may constitute an objectively serious harm—a denial

of the minimal civilized measure of life’s necessities). Dkt. No. 9 at 9. In Helling

v. McKinney, 509 U.S. 25, 35 (1993) for example, the Supreme Court found

that exposure to environmental tobacco smoke could violate the Eighth

Amendment by posing an “unreasonable risk of serious damage” to an inmate’s


                                          5

        Case 2:19-cv-01103-PP Filed 01/06/21 Page 5 of 11 Document 12
future health. In Board v. Farnman, 394 F.3d 469, 486 (7th Cir. 2005), the

Seventh Circuit Court of Appeals held that an inadequate ventilation system

constituted an objectively serious harm.

      The plaintiff alleges that the polluted air from the smokestacks/chimneys

a few blocks away collects inside the prison walls, causing him physical

symptoms, including severe headaches, chest pains, burning in his lungs, eyes

and throat, as well as difficulty breathing. Dkt. No. 10 at 5. At the screening

stage, this allegation is sufficient to support a claim that the plaintiff is being

exposed to an objectively serious harm.

      To demonstrate the second, subjective element of a claim based on

conditions of confinement, the plaintiff must show that the defendants acted

with deliberate indifference. Deliberate indifference “means that the official

knew that the inmate faced a substantial risk of serious harm, and yet

disregarded that risk by failing to take reasonable measures to address it.”

Townsend, 522 F.3d at 773.

      The plaintiff alleges that Clover and Berres have roles in maintaining the

grounds and buildings at Waupun and that they have some role in the

operation of the Central Generating Plan. According to the plaintiff, he has told

both Clover and Berres about the pollution issue and neither has

acknowledged the problem or taken any steps to address it. Dkt. No. 1 at 5–6.

This is enough to state a claim that Clover and Berres were deliberately

indifferent.




                                          6

        Case 2:19-cv-01103-PP Filed 01/06/21 Page 6 of 11 Document 12
      The plaintiff has sued Muenchow and Moon because they were the

inmate complaint examiners who rejected his inmate complaints about the

issue. Under §1983, only officials “who cause or participate in the

[constitutional] violations are responsible.” George v. Smith, 507 F.3d 605, 609

(7th Cir. 2007) (internal citations omitted). Complaint examiners cannot be

held liable for rejecting an inmate’s complaint about a completed act of

misconduct because their rejection did not contribute to the harm. Id. at 609–

610. And just because a complaint examiner reads a complaint and knows that

an inmate has alleged a harm does not mean that the complaint examiner has

“a free-floating obligation to put things to rights.” Burks v. Raemisch, 555 F.3d

592, 595 (7th Cir. 2009).

      But if a complaint examiner “refus[es] to do her job and [] leav[es] the

prisoners to face risks that could be averted by faithful implementation of the

grievance machinery,” that may constitute deliberate indifference. Id. The

plaintiff alleges that Muenchow and Moon failed to meaningfully investigate his

complaints concerning an ongoing harm. Dkt. No. 1 at 6–7. That sounds more

like an allegation that Muenchow and Moon did not do their jobs. The plaintiff

also alleges that Greenwood, the correction complaints examiner, summarily

rejected his complaints without reviewing them. Dkt. No. 1 at 7. This, too, is

sufficient at screening to allege that Greenwood was deliberately indifferent.

      The plaintiff’s allegations against Foster are different. As warden, Foster

was the reviewing authority—meaning he reviewed rejected complaints. Id. The

complaint says that Foster took no action to stop the air pollution. Id. But the


                                        7

        Case 2:19-cv-01103-PP Filed 01/06/21 Page 7 of 11 Document 12
plaintiff doesn’t allege, as he did with respect to Muenchow, Moon and

Greenwood, that Foster failed to investigate or failed to review the rejected

complaints. The plaintiff is suing Foster for doing his job: acting as the

reviewing authority for rejected complaints. The plaintiff has not stated claim

against Foster, and the court will dismiss him as a defendant.

      The court will allow the plaintiff to proceed against defendant Percy. He

alleges that he wrote to Secretary Carr and received a response from Percy in

which Percy “refused” to take any action. While close, at the screening stage

this is sufficient to state a claim for deliberate indifference.

      Finally, the plaintiff sues the operators and supervisors at the Central

Generating Plant. Id. He alleges that they are knowingly violating the

Department of Natural Resources’ guidelines and state law. But §1983—the

federal statute that gives a citizen a cause of action against a state official who

violates his civil rights while acting under color of state law—does not provide a

remedy for violations of state law. See Scott v. Edinburg, 346 F.3d 752, 760

(7th Cir. 2003) (explaining that §1983 protects plaintiffs from constitutional

violations, not violations of state laws or departmental regulations). Section

1983 provides a remedy only for violations of the federal Constitution or federal

law by officials who were acting under color of state law.

      Nor has the plaintiff alleged that the operators and supervisors at the

plant “received information from which the inference could be drawn that a

substantial risk existed, and that the official actually drew the inference.”

Townsend v. Fuchs, 522 F.3d 765, 773 (7th Cir. 2008). Though he alleges the


                                          8

        Case 2:19-cv-01103-PP Filed 01/06/21 Page 8 of 11 Document 12
operators and supervisors are “forcing” him to breath polluted air, he does not

allege they have any knowledge that the output from the chimneys at the plant

is affecting the air at the prison. The court will dismiss these defendants.

II.   Motion for Immediate Injunctive Relief (Dkt. No. 11)

      The plaintiff filed a motion for immediate injunctive relief, asking the

court to enjoin the Central Generating Plan to “[strictly] follow all Wisconsin

Department of Natural Resources guidelines and Wisconsin state law regarding

the emissions flowing from the smokestack/chimneys located at the Central

Generating Plant.” Dkt. No. 11 at 1. He also wants the plant to follow federal

law and “to specifically not burn paper, carbonpaper [sic], cardboard, plastic,

ink, and health service unit waste products.” Id.

      To obtain preliminary injunctive relief, whether through an injunction or

a temporary restraining order, a plaintiff must show that (1) his underlying

case has a reasonable likelihood of success on the merits, (2) no adequate

remedy at law exists and (3) he will suffer irreparable harm without the

injunction. Wood v. Buss, 496 F.3d 620, 622 (7th Cir. 2007). If he shows those

three things, the court then balances the harm to each party and to the public

interest from granting or denying the injunction. Id.; Korte v. Sebelius, 735

F.3d 654, 665 (7th Cir. 2013). A preliminary injunction is “an extraordinary

remedy that may only be awarded upon a clear showing that the plaintiff is

entitled to such relief.” Winter v. Natural Res. Def. Council, 555 U.S. 7, 22

(2008).




                                        9

          Case 2:19-cv-01103-PP Filed 01/06/21 Page 9 of 11 Document 12
       The court will deny the plaintiff’s motion. At this early stage, the court

cannot conclude that the plaintiff’s underlying case has a reasonable likelihood

of success on the merits. More to the point, the plaintiff asks the court to

enjoin the plant itself. The plant is not a defendant, and the court has found

that the plaintiff has not stated a claim against the supervisors or operators of

the plant. The plaintiff has not alleged facts indicating that any of the

remaining defendants have the ability or authority to decide what gets burned

at the plant or what guidelines the plant will follow. The court will deny the

motion.

III.   Conclusion
       The court DENIES the plaintiff’s motion for immediate injunctive relief.

Dkt. No. 11.

       The court DISMISSES defendants Brian Foster and the plant operators

and supervisors as defendants.

       Under an informal service agreement between the Wisconsin Department

of Justice and this court, a copy of the complaint and this order have been

electronically transmitted to the Wisconsin Department of Justice for service on

defendants C. Clover, J. Berres, J. Muenchow, T. Moon, M. Greenwood and

Douglas G. Percy. Under the informal service agreement, the court ORDERS

those defendants to file a responsive pleading to the complaint within 60 days.

       The court ORDERS that the parties may not begin discovery until after

the court enters a scheduling order setting deadlines for completing discovery

and filing dispositive motions.


                                         10

        Case 2:19-cv-01103-PP Filed 01/06/21 Page 10 of 11 Document 12
      The court ORDERS that plaintiffs who are inmates at Prisoner E-Filing

Program institutions must submit all correspondence and case filings to

institution staff, who will scan and e-mail documents to the court. Plaintiffs

who are inmates at all other prison facilities must submit the original

document for each filing to the court to the following address:

                           Office of the Clerk
                           United States District Court
                           Eastern District of Wisconsin
                           362 United States Courthouse
                           517 E. Wisconsin Avenue
                           Milwaukee, Wisconsin 53202

DO NOT MAIL ANYTHING DIRECTLY TO THE JUDGE’S CHAMBERS. It will

only delay the processing of the case.

      The court advises the plaintiff that if he fails to file documents or take

other required actions by the deadlines the court sets, the court may dismiss

the case based on his failure to diligently pursue it. The court also advises the

plaintiff that it is his responsibility to notify the court if he is transferred to

another prison or released. Failure to keep the court updated as to the

plaintiff’s address could result in the court dismissing the case.

      Dated in Milwaukee, Wisconsin, this 6th day of January, 2021.

                                        BY THE COURT:


                                        ________________________________________
                                        HON. PAMELA PEPPER
                                        Chief United States District Judge




                                          11

        Case 2:19-cv-01103-PP Filed 01/06/21 Page 11 of 11 Document 12
